57 N.Y.2d 729 (1982)
The People of the State of New York, Respondent,
v.
Robert Taylor, Appellant.
Court of Appeals of the State of New York.
Decided September 9, 1982.
Jonathan I. Golomb and William E. Hellerstein for appellant.
Mario Merola, District Attorney (Robin Dolsky of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER. Taking no part: Judge GABRIELLI.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed. Whether defendant's remark constituted a request for counsel, and whether the defendant was induced into making statements by a promise of leniency or a police officer's legal advice, are questions of fact. These factual issues are beyond this court's scope of review, inasmuch as the determination denying defendant's motion *731 to suppress statements is supported by the record (People v McRay, 51 N.Y.2d 594; People v Eisenberg, 22 N.Y.2d 99).